United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, LARGO POST
OFFICE, Largo, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-864
Issued: November 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2011 appellant filed a timely appeal of a February 3, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying an additional schedule
award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of this schedule award
case.
ISSUE
The issue is whether appellant has more than 32 percent impairment of each of his upper
extremities for which he has received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. On August 12, 1996 appellant, then a
48-year-old city carrier, filed an occupational disease claim alleging that he developed a left
1

5 U.S.C. § 8101 et seq.

shoulder and arm condition due to the continuous movement of casing and delivering mail.
OWCP accepted this claim for aggravation of osteoarthritis of both shoulders on
November 25, 1996. On January 29, 1997 appellant underwent a magnetic resonance imaging
(MRI) scan of each shoulder. These tests revealed advanced glenohumeral osteoarthritis and
probable complete tear of the rotator cuff tendon as well as palpable anterior labral tear or severe
degeneration in the left shoulder. In the right shoulder appellant also demonstrated advanced
osteoarthritis of the glenohumeral joint with early avascular necrosis of the right humeral head,
partial glenoid labral tear, complete tear of the rotator cuff tendon and joint effusion. By
decision dated January 21, 2000, OWCP granted appellant schedule awards for 18 percent
impairment of the right shoulder and 17 percent impairment of the left shoulder. Appellant’s
shoulder x-rays on December 4, 2002 demonstrated significant arthritis of the glenohumeral joint
with large inferior spurs greater on the right than left resulting in near complete obliteration of
the glenohumeral joint space of the right and about two to three millimeters on the left.
Appellant’s attending physician, Dr. John Harker, an osteopath, completed a report on July 13,
2005 and reported appellant’s shoulder range of motion and x-ray findings noting that
appellant’s right shoulder had progressively degenerated while his left shoulder was unchanged.
OWCP’s medical adviser reviewed this report on July 11, 2006 and stated that appellant had 26
percent impairment of each upper extremity. In an August 16, 2006 decision, OWCP found that
appellant had 26 percent impairment to each upper extremity or an additional 1 percent
impairment of his right upper extremity.2
By decision dated August 10, 2007, OWCP denied appellant’s claim for an additional
schedule award. On September 11, 2007 it declined to reopen this claim for additional
consideration of the merits. In a February 1, 2008 decision, OWCP reviewed the merits of
appellant’s claim and denied modification of the August 10, 2007 decision. The Board reviewed
these decisions on November 3, 2008.3 The Board remanded the case for OWCP to undertake
additional development of the medical evidence to determine appellant’s permanent impairment
for schedule award purposes.
Following the Board’s decision on December 15, 2008, OWCP granted appellant a
schedule award for an additional 1 percent impairment of the right upper extremity, or a total
impairment rating of 26 percent of the right upper extremity.
Appellant filed a claim for compensation and requested a schedule award on
January 4, 2010. In support of his claim, he submitted a note dated December 8, 2009 from
Dr. David Kaler, a Board-certified orthopedic surgeon, stating that appellant had decreased range
of motion in both shoulders with pain in the end range. Dr. Kaler diagnosed bilateral shoulder
degenerative joint disease. He completed a form on December 8, 2009 listing appellant’s range
of motion, finding in the left shoulder 10 degrees of internal rotation, 10 degrees of external
rotation, 60 degrees of forward elevation and 10 degrees of backward elevation, 20 degrees of
abduction and adduction and 5 degrees of alkalosis. Dr. Kaler opined that appellant had 28
2

The Board notes that appellant had previously received schedule awards totaling 27 percent impairment of his
left upper extremity and 25 percent impairment of his right upper extremity. OWCP found that he was not therefore
entitled to an additional schedule award for his left upper extremity.
3

Docket No. 08-280 (issued November 3, 2008).

2

percent impairment of the left upper extremity. In regard to appellant’s right upper extremity, he
completed a similar report finding 10 degrees of internal and external rotation, 60 degrees of
forward elevation and 10 degrees of backward elevation as well as 20 degrees of abduction and
adduction and 5 degrees of ankylosis. Dr. Kaler recommended 30 percent impairment of the
right upper extremity.
Dr. James D. Shortt, a Board-certified orthopedic surgeon, examined appellant on
March 31, 2010 and noted his history of injury and found marked decreased range of motion in
both shoulders. He reported bilateral range of motion of 30 degrees of abduction and 0 degrees
of adduction, 20 degrees of forward flexion and 10 degrees of extension with 30 degrees of
external rotation and 20 degrees of internal rotation. Dr. Shortt found that based on the sixth
edition of the A.M.A., Guides appellant had 25 percent impairment of each upper extremity. He
also reported appellant’s impairment in terms of the whole person.
By decision dated April 21, 2010, OWCP found that appellant had not established an
additional permanent impairment of his upper extremities entitling him to a schedule award. On
April 27, 2010 appellant requested a review of the written record by an OWCP hearing
representative. By decision dated August 5, 2010, an OWCP hearing representative noted that
appellant had received upper extremity schedule awards of five percent for bilateral carpal tunnel
syndrome under a separate claim4 and 27 percent of each of his upper extremities due to his
bilateral shoulder condition and found that appellant had not submitted sufficient medical
evidence to support that he has more than 32 percent impairment of his upper extremities
bilaterally for which he has received schedule awards.
On August 30, 2010 appellant requested reconsideration and disagreed with the hearing
representative’s opinion regarding the totality of his upper extremity impairments. He submitted
a report dated August 20, 2010 from Dr. Shortt who compared his range of motion figures to the
table of the A.M.A., Guides5 and found that 30 degrees of abduction was seven percent
impairment while 0 degrees of adduction was two percent impairment.6 Dr. Shortt noted that
forward flexion of 20 degrees results in 11 percent impairment and extension of 10 degrees
equals 2 percent impairment.7 He stated that 30 degrees of external rotation results in one
percent impairment and 20 degrees of internal rotation equaled four percent impairment.8 Dr.
Shortt concluded that appellant had 27 percent impairment bilateral shoulder impairment. He
then continued to provide impairment ratings to the whole person.

4

OWCP File No. xxxxxx171.

5

The Board is notes that, while Dr. Shortt, in his previous report, stated that he was applying the sixth edition of
the A.M.A., Guides, his citations in this report correlate with the pages and tables of the fifth edition of the A.M.A.,
Guides.
6

A.M.A., Guides 477, Figure 16-43.

7

Id. at 476, Figure 16-40.

8

Id. at 479, Figure 16-46.

3

By decision dated December 9, 2010, OWCP denied modification of its prior decisions
finding that appellant did not have more than 32 percent impairment of his upper extremities
bilaterally.
Appellant again requested reconsideration on December 15, 2010 and argued that OWCP
should not use the five percent impairment due to carpal tunnel syndrome in determining
whether appellant had additional impairments entitling him to a schedule award. By decision
dated February 3, 2011, OWCP reviewed the merits of appellant’s claim and denied modification
of its prior decisions finding that all impairments to appellant’s upper extremities must be
considered and that he had not established more than 32 percent impairment to his upper
extremities.
LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.11
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12
The A.M.A., Guides provide that, if the active range of motion impairment percentage is greater
than that percentage impairment derived from the diagnosis-based class, then the impairment is
rated by range of motion as a stand-alone rating.13

9

5 U.S.C. §§ 8101-8193, 8107.

10

20 C.F.R. § 10.404.

11

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
12

A.M.A., Guides 411.

13

Id. at 461.

4

FECA and the implementing regulations do not allow for a schedule award due to
impairments of the whole person. No schedule award is payable for a member, organ or function
of the body that is not specified in FECA or the implementing regulations.14
FECA and its implementing regulations provide for the reduction of compensation for
subsequent injury to the same scheduled member.15 Benefits payable under section 8107(c) shall
be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.16
ANALYSIS
Appellant’s claim was accepted for aggravation of the degenerative joint disease of the
shoulders bilaterally. The A.M.A., Guides provide that if motion loss is present this impairment
may alternatively be assessed using section 15.7, range of motion impairment.17 The greatest
impairment rating for this diagnosis is nine percent. The Board finds that appellant’s permanent
impairment was properly calculated using range of motion impairment.
Dr. Shortt provided range of motion figures for appellant’s shoulders and compared his
range of motion figures to the A.M.A., Guides. The Board finds that Dr. Shortt apparently
utilized the fifth edition of the A.M.A., Guides as his citations and impairment ratings do not
correlate with the pages, figures and impairment ratings found in the sixth edition of the A.M.A.,
Guides. Dr. Shortt found that 30 degrees of abduction was seven percent impairment. The sixth
edition of the A.M.A., Guides provides that 20 to 80 degrees of shoulder abduction is six percent
impairment.18 Dr. Shortt correctly found that zero degrees of adduction was two percent
impairment.19 He concluded that forward flexion of 20 degrees results in 11 percent impairment,
while the A.M.A., Guides provide that 20 degrees of flexion is 9 percent impairment of the upper
extremity.20 Dr. Shortt appropriately found that extension of 10 degrees equals two percent
impairment.21 He stated that 30 degrees of external rotation results in one percent impairment
while the A.M.A., Guides provide for two percent impairment.22 Dr. Shortt appropriately found

14

Tania R. Keka, 55 ECAB 354 (2004).

15

5 U.S.C. § 8101; 20 C.F.R. § 10.404(c).

16

20 C.F.R. § 10.404(c)(1), (2).

17

A.M.A., Guides 405, Table 15-5.

18

Id. at 475, Table 15-34.

19

Id.

20

Id.

21

Id.

22

Id.

5

20 degrees of internal rotation equals four percent impairment.23 He concluded that appellant
had 27 percent impairment bilateral shoulder impairment. The record establishes that appellant
has previously received schedule awards totaling 27 percent of his upper extremity due to loss of
range of motion. There is no medical evidence in the record supporting more than 27 percent
impairment of the upper extremities bilaterally due to appellant’s shoulder condition. As noted
above, appellant is not entitled to a schedule award for impairment to the whole person.
While appellant argued on appeal that his previous award of five percent for the right and
left arms should not be considered as he also had an impairment rating for a different injury,
section 8107 of FECA provides that schedule awards are payable for permanent impairment of
specified body members, functions or organs, not for specific injuries.24 Section 8108(1)
provides that the period of compensation payable under section 8107 is reduced by the period
compensation paid or payable under the schedule for an earlier injury if compensation in both
cases is for disability of the same member, which in this case is the upper extremities. Appellant
therefore has not established that he is entitled to a schedule award for bilateral upper extremity
impairment greater than the 32 percent previously awarded.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he is
entitled to an additional schedule award for bilateral upper extremity impairment.

23

Id.

24

5 U.S.C. § 8107, P.W., Docket No. 09-1289 (issued March 24, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

